UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 03-4844



UNITED STATES OF AMERICA,

                                               Plaintiff - Appellee,

          versus


ERIKA RIKER,

                                            Defendant - Appellant.



Appeal from the United States District Court for the Western
District of Virginia, at Danville.   Jackson L. Kiser, Senior
District Judge. (CR-03-57)


Submitted:   October 29, 2004          Decided:     November 22, 2004


Before MOTZ and SHEDD, Circuit Judges, and HAMILTON, Senior Circuit
Judge.


Dismissed by unpublished per curiam opinion.


J. Patterson Rogers, 3rd, Danville, Virginia, for Appellant. John
L. Brownlee, United States Attorney, Anthony P. Giorno, Assistant
United States Attorney, Roanoke, Virginia, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

                  Erika Jean Riker pled guilty to possession of fifty grams

or more of cocaine base (crack) with intent to distribute, 21

U.S.C. § 841 (2000), and was sentenced to a term of 121 months

imprisonment.            Under the terms of her plea agreement, Riker waived

the right to appeal her sentence.                      She now seeks to appeal the

district court’s determination at sentencing that she was not

entitled to an adjustment for acceptance of responsibility, U.S.

Sentencing Guidelines Manual § 3E1.1 (2002), and did not qualify

for     a        reduction      under    the     safety      valve     provision,       USSG

§ 2D1.1(b)(6).               For the reasons explained below, we dismiss the

appeal.

                  A defendant may waive the right to appeal if that waiver

is knowing and voluntary.                United States v. Brown, 232 F.3d 399,

402-03 (4th Cir. 2000); United States v. Broughton-Jones, 71 F.3d

1143, 1146 (4th Cir. 1995).                     To determine whether a waiver is

knowing          and    voluntary,      this    Court     examines      the    background,

experience,            and    conduct    of    the     defendant,      as   well   as   the

defendant’s familiarity with the plea agreement.                        United States v.

General, 278 F.3d 389, 400 (4th Cir. 2002) (internal citation

omitted).              If the district court fully questions a defendant

regarding the waiver of his right to appeal during the Fed. R.

Crim.       P.    11    colloquy,    the      waiver    is   usually    both    valid   and

enforceable.            United States v. Wessells, 936 F.2d 165, 167-68 (4th


                                               - 2 -
Cir. 1991); United States v. Wiggins, 905 F.2d 51, 53-54 (4th Cir.

1990).   The transcript of Riker’s guilty plea hearing reveals that

the   district   court   adequately     questioned   Riker   about   her

understanding of the waiver provision and that her waiver was

knowingly and intelligently made.

           We therefore dismiss the appeal.     We dispense with oral

argument because the facts and legal contentions are adequately

presented in the materials before the court and argument would not

aid the decisional process.



                                                              DISMISSED




                                - 3 -